IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


PHILADELPHIA FEDERATION OF                  : No. 95 EAL 2015
TEACHERS, AFT, LOCAL 3, AFL-CIO             :
AND JERRY JORDAN,                           :
                                            : Petition for Allowance of Appeal from the
                     Respondents            : Order of the Commonwealth Court
                                            :
                                            :
              v.                            :
                                            :
                                            :
SCHOOL DISTRICT OF PHILADELPHIA,            :
THE SCHOOL REFORM COMMISSION,               :
WILLIAM J. GREEN, FEATHER                   :
HOUSTOUN, FARA JIMENEZ,                     :
MARJORIE NEFF, AND SYLVIA SIMMS,            :
IN THEIR OFFICIAL CAPACITIES AS             :
MEMBERS OF THE SCHOOL REFORM                :
COMMISSION, AND DR. WILLIAM R.              :
HITE, JR., IN HIS OFFICIAL CAPACITY         :
AS THE SUPERINTENDENT OF                    :
SCHOOLS, SCHOOL DISTRICT OF                 :
PHILADELPHIA,                               :
                                            :
                     Petitioners            :


                                        ORDER


PER CURIAM

      AND NOW, this 10th day of August, 2015, the Petition for Allowance of Appeal is
GRANTED, LIMITED TO the issue set forth below.              Allocatur is DENIED as to all

remaining issues. The issue, as stated by petitioner, is:



      Whether Sections 693 and 696 of the Distressed School Law and Act 46 of 1998

      authorized the School Reform Commission and the School District of
Philadelphia to cancel their collective bargaining agreement with the Philadelphia

Federation of Teachers and impose new economic terms?




                            [95 EAL 2015] - 2